PER CURIAM.
Under the conceded facts of this case, the appellant Thomas contracted with the Interstate Building & Loan Association and appellant Kirlicks to pay in installments the taxes on the mortgaged property due to the city of Houston, and having failed therein, whereby the city obtained judgment and caused the sale of the property, he must, in equity, be held to have purchased from the city of Houston subject to the mortgage of, or as trustee for, the Interstate Building & Loan Association. See Mendenhall v. Hall, 134 U. S. 559, 10 Sup. Ct. 616, 33 L. Ed. 1012.
The contract of loan was not usurious. See Association v. Logan, 14 C. C. A. 133, 66 Fed. 827; Association v. Abbott, 85 Tex. 220, 224, 20 S. W. 118; Association v. Goforth (Tex. Sup.) 59 S. W. 871.
The decree of the circuit court is affirmed on both appeals.